PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Garrett, Seth
Application No. 15/484,786
Filed: 11 Apr 2017
For: Quick Replace Axle

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition to withdraw the holding of abandonment, filed October 12, 2020, which is being treated under 37 CFR 1.181.

The petition is DISMISSED.
									
Any request for reconsideration of this decision should be filed within two (2) months from the mail date of this decision. Note 37 CFR 1.181(f). The request for reconsideration should include a cover letter and be entitled as a "Renewed Petition under 37 CFR 1.181 to Withdraw the Holding of Abandonment."

A response to the non-Final Office Action mailed March 25, 2019 was filed July 21, 2019 with a one month extension of time. Petitioner was advised in a Notice of Non-Compliant Amendment (37 CFR 1.121) mailed November 19, 2019 that the response filed July 21, 2019, was non-compliant. The Notice set a two month period for reply. No response having been filed within the period set for reply, this application became abandoned. Accordingly, the Notice of Abandonment was mailed August 14, 2020.

Petitioner argues, “On March 25, 2019 and office action was issued for the above referenced patent. A reply was submitted on July 21, 2019. On November 19, 2019 a notice of noncompliance was issued alleging that the Jluy 21,2019    filing was incomplete. Shortly thereafter, I contacted the USPTO Examiner to discuss the status of the application because I believed that the application was properly filed. During our discussion we identified that the marked-up version of the application was included in its entirety in the July 21, 2019 Applicant Argument / Remarks Made in an Amendment (21 pages) and that the application was properly filed. Believing the matter would be properly resolved, I mistakenly did not file a response to the office action stating the proper location of the response in the USPTO database.
As a result of the above, I am respectfully requesting that the notice of abandonment issued November 19, 2020 be withdrawn.”
Petitioner’s arguments have been considered but have not been found to be persuasive.

Petitioners is advised that if an Office communication is mailed and in the absence of that communication not being withdrawn by the USPTO, then by law a response is required. The failure to file a response causes the application to become abandoned, even if that communication was sent in error. There is no evidence that the petitioners filed a written response or query as is required by 37 CFR 1.2 to the Notice of Non-Compliant Amendment (37 CFR 1.121). Therefore, petitioners are not afforded an opportunity then to withhold a written response to an office communication even if petitioner believes an  appropriate response had been previously filed, or that the request for was sent in error.

Furthermore, the time for disputing the propriety of the Notice of Non-Compliant Amendment (37 CFR 1.121) is after the requirement not after the abandonment. 37 CFR 1.2 requires that business be conducted in writing and therefore applicant should have responded within the 2 months set forth in the Notice of Non-Compliant Amendment (37 CFR 1.121). The fact that the communication may be in error, does not remove petitioner’s duty to respond in writing.

Finally, as to petitioner’s claim about the telephone conversation with the Examiner regarding the response filed and the propriety of the Notice, the record has been reviewed and there is no evidence to support a conclusion that the Notice was erroneous or that the Examiner of Record has changed or withdrawn the requirements as set forth in the Notice of Non-Compliant Amendment (37 CFR 1.121). In view thereof, the holding of abandonment cannot be withdrawn. 

The application will therefore remain in an abandoned status until such time as a renewed grantable petition to either withdraw the holding of abandonment or petition to revive under 37 CFR 1.137(a) has been filed.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly.  A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a) , was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450			
Alexandria, VA 22313-1450


By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
40l Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Telephone inquiries concerning this matter should be directed to the undersigned Attorney at (571) 272-3212. 								
								
/Patricia Faison-Ball/		

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET